SMITH, Judge.
An interlocutory appeal. Rule 4.2, Fla.R.App.P. (1962). The complaint as amended does not wholly fail to state a cause of action for foreclosure of a mechanic’s lien under circumstances envisioned in Brown v. First Federal Savings & Loan Ass’n, 160 So.2d 556 (Fla. 1st DCA 1964). The sufficiency of plaintiff’s proof to avoid ultimate dismissal under Section 713.06(3)(d)1, Florida Statutes (1977), may be appropriately tested when the proofs are developed. The interlocutory order is AFFIRMED. Motions for attorneys’ fees DENIED.
BOYER, Acting C. J., and BOOTH, J., concur.